NORCOTT, J., with whom BERDON, J., joins,
dissenting. I disagree with the majority’s conclusion, and instead support the analysis and determination found in the original majority opinion of this court. Paige v. St. Andrew’s Roman Catholic Church Corp., 247 Conn. 24, 718 A.2d 425 (1998).1
I base my opinion on the application of certain fundamental principles central to the appellate review of a jury’s verdict. It is well settled that the appropriate standard of review in a case such as this is “to consider the evidence in the light most favorable to the prevailing party, according particular weight to the congruence of the judgment of the trial judge and the jury, who saw the witnesses and heard their testimony. . . . The verdict will be set aside and judgment directed only if we find that the jury could not reasonably and legally have reached their conclusion. . . . Mather v. Griffin Hospital, 207 Conn. 125, 130, 540 A.2d 666 (1988).” (Internal quotation marks omitted.) Suarez v. Dickmont Plastics Corp., 242 Conn. 255, 277, 698 A.2d 838 (1997). The critical question in the resolution of this appeal is, therefore, whether there was sufficient evidence from which the jury reasonably could have inferred that an employee, agent, or servant of the defendant activated the boiler.
As was stated in the original majority opinion, “[w]e have consistently held that in a civil case proof of a *64material fact by inference from circumstantial evidence, alone, need not be so conclusive as to exclude every other hypothesis. . . . The decisive consideration is not whether the [fact so found] is consistent or inconsistent with another or other hypotheses but whether or not the inference upon which it is based was one which could have been fairly and reasonably drawn from the physical facts without the admixture of speculation or conjecture. . . . Gleba v. New Britain, 133 Conn. 85, 88, 48 A.2d 227 (1946).” (Emphasis in original; internal quotation marks omitted.) Paige v. St. Andrew’s Catholic Church Corp., supra, 247 Conn. 30. Moreover, “[t]riers of fact must often rely on circumstantial evidence and draw inferences from it. . . . There is no rule of law which forbids the resting of an inference on facts whose determination is the result of other inferences.
. . . Blados v. Blados, [151 Conn. 391, 395, 198 A.2d 213 (1964)].” (Internal quotation marks omitted.) Paige v. St. Andrew’s Catholic Church Corp., supra, 32 n.9.
In the present case, direct evidence was not adduced at trial to show that any particular employee, agent or servant of the defendant activated the boiler, or was in the vicinity of the boiler room at the time of the plaintiffs accident. Nevertheless, the jury was provided with evidence related to the ability of many employees to activate the boilers, and their incentive to do so, in light of, first, the relatively cold outside temperature, and second, the insufficient instruction and supervision that church employees received concerning activation of the boilers while they were being cleaned. Admittedly, it is a close call whether there was sufficient evidence from which the jury reasonably could infer that it was an employee, agent, or servant of the defendant, rather than, for example, a parishioner or someone off the street, who activated the boiler. Consistent with the deferential standard by which we review conclusions of the jury, however, I cannot say that as a matter of *65law, the jury lacked sufficient evidence from which it reasonably could have inferred that an employee, agent, or servant of the defendant activated the boiler, such that the judgment of the trial court should be reversed. I believe that by reaching that very conclusion, the majority today has invaded impermissibly the fundamental province of the jury.
Accordingly, I dissent.

 The original majority opinion of this court was authored by Justice Berdon, who was joined by Justice Palmer and myself in affirming the judgment of the trial court.